 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11       UNITED STATES,                                      No. 2:16–cr–00020–TLN
12                         Plaintiff,
13            v.                                             ORDER
14       MARTY MARCIANO BOONE AND
         RONDA BOONE,
15
                           Defendants.
16

17

18           The Court is in receipt of a Notice of Appeal of Denial of Writ of Habeas Corpus, which

19   is attached to this Order. An individual named Wanag Tahaten-Bey, Defendants Marty Marciano

20   Boone and Ronda Boone’s (collectively, “Defendants”) purported power of attorney, attempted to

21   file the Notice of Appeal apparently on Defendants’ behalf on November 22, 2019.

22           The Court notes that Defendants previously filed documents titled “Durable Power of

23   Attorney for all Caps Under the Jurisdiction of Exclusive Equity.” (ECF No. 212 at 42–63.)

24   Even assuming those documents created a valid power of attorney, the Court finds that Mr.

25   Tahaten-Bey is effectively and improperly acting as Defendants’ attorney in this matter.1 A

26   power of attorney may not provide legal representation without a license to practice law. See In

27
     1
            Defendant Marty Boone is proceeding in propria persona, and the Court appointed an attorney for
28   Defendant Ronda Boone on November 21, 2019.
                                                             1
 1   re Foster, No. ADV 11-1252-WRL, 2012 WL 6554718, at *5 (B.A.P. 9th Cir. Dec. 14, 2012);

 2   Ryan v. Hyden, 2012 WL 4793116, at *4 (S.D. Cal. Oct. 9, 2012); see also C.E. Pope Equity Tr.

 3   v. United States, 818 F.2d 696, 697 (9th Cir. 1987) (“Although a non-attorney may appear in

 4   propria persona in his own behalf, that privilege is personal to him.”). Here, by preparing and

 5   filing legal documents, it appears that Mr. Tahaten-Bey is engaging in the unauthorized practice

 6   of law.

 7             Moreover, Federal Rule of Civil Procedure 11(a) requires that “[e]very pleading, written

 8   motion, and other paper must be signed by at least one attorney of record in the attorney’s name–

 9   or by a party personally if the party is unrepresented.” Fed. R. Civ. P. 11(a). Neither Defendants

10   nor an attorney of record have signed the Notice of Appeal, only Mr. Tahaten-Bey. For the

11   foregoing reasons, the Court hereby declines to consider Defendants’ Notice of Appeal. 2

12             IT IS SO ORDERED.

13   Dated: December 2, 2019

14

15

16
                                          Troy L. Nunley
17                                        United States District Judge
18

19

20
21

22

23

24

25   2
               The Court further notes that the aforementioned concerns apply with equal force to Defendants’ denied
     petition for writ of habeas corpus (ECF No. 226), which Mr. Tahaten-Bey filed roughly an hour before Defendants’
26   sentencing hearings on November 14, 2019. In hindsight, the Court acknowledges that it would have been preferable
     to decline to consider Defendants’ writ petition for the same reasons articulated in this Order. However, to the extent
27   Defendants themselves made an identical motion in person before the Court at the November 14 hearing,
     Defendants’ petition for writ of habeas corpus lacked merit and was untimely.
28
                                                                 2
